.B1J#wlTs,      Tpv;riAW         at/M733




                              November          30,       1971




                                                      I


Hon. Joe Resweber                                                   Opinion No. M-   1005


County Attorney
Harris County Courthouse                                            Re: Several questions relari?:
Houston, Texas 77002                                                    to requirement of giving
                                                                        notice by Commissioners
                     .                                                  Court and Board of Judges
                                                                        of Harris County as re-
                                                                        quired by Art. 6252-17,
                                                                        V.C.S., and a related
Dear Mr. Resweber:                                                       question.

       Your recent request    for an opinion asks for an answer to the
following questions:

      “1. Does Article 6252-17, V.C.S.,     require posting
      of notice of a meeting of the Board of Judges of Harris
      County for the purpose of appointing a Purchasing Agent
      of the County?

      “2. Does Article 6252-17, V.C.S.,       require posting of
      notice of meetings of the Commissioners       Court of
      Harris County for the purpose of making appointments
      to fill vacancies in elective offices or the various board
      commission memberships appointed by the Court?

      “3. Is the County Auditor of Harris County authorized
      to exercise the duties and powers of such office when
      his appointment was made by the District Judges of
      Harris County at a meeting for which no notice, as
      contemplated by Article 6252-17, V. C. S. was posted?”

      In answer to your first question, your attent!on ir; dbected                          to Article
6252-17, Sec. 2(a)! which rends, in pertinent par:. as follows:




                                         -4903-
Honorable Joe Resweber,    page 2   . (M-1005)


      “The prMsions    of k!s Act do nc; apply to that portion
      of a meeting. . .cf a governmental %cdy while. . .
      actually engaged !r (1) delibera:!ons to consider the
                                   . . of a public officer or
                                  officer or employee reques:s
                          (Emphasis added)

       The Act does not require posting of notice of a meeting of the Board
of Judges for the purpose of appointing a Purchasing Agent of a Coynty, since
the sole function of the Board under the provisions of Article 1580, is to
appoint a suitable person to act as County Purchasing Agent.
                                     .
       Sec. 2(a) of Article 6252-17 applles to meetings of the Commissioners
Court as indicated by Sect!on l(b) of that Article.  That portion of a meeting
or session of the Commissioners     Court actually devoted to deliberations    to
consider the appointment or employment of an individual or individuals to
fill vacancies in elective offices or board commission memberships are not
subject to the notice provisions of the Act. (Sec. 3A). Therefore,      question
2 is answered in the negative.

       Question 3 is answered in the affirmative,   Article 1647, V.C. S.,
authorizes the district judges having jurisdiction in the county to a
the County Auditor at a special meeting held fcr i that f ur ye.  Age
Article 6252-17, Sec. 2(a) does not require post ng o net ce of such
meeting for the purpose sf &pFointing a County Auditor and the County
Audiior thus appinred may exercise %e du:ies and powers of :hat office.




      1
        Acts 61st Leg., 1369, 2nd C.S., ch. 24, p. 166, S. B. 23, codified
by Vernon in Notes u;lder Art. 1580, V.A.C.S.




                                    -4904-
                               .   J          .a...                 .

        .-   .


        .        .
    ,
.


             Honorable Joe Resweber,        page 3       (M-1005)




                                               *SUMMARY

                     The notice provisions (Sec. 3A) of Article 6252-17, do
                     not apply to a meeting of the Board of Judges created
                     by,Acts 61st Leg., 1969, 2nd C.S., ch. 24, p. 166,
                     S. B. 23, codified by Vernon, in Notes under Art. 1580,
                     V.A.C. S. , or a meeting of the District Judges under
                     Art. 1647, V. C. S. , or a Commissioners   Court, while
                     they are actually engaged in deliberations to consider
                     the appointment or employment of a public officer or
                     employee.         -




             Prepared    by Bill Flanary
             Assistant   Attorney General

             APPROVED:
             OPINION COIMM~TTEE

             Kerns Taylor, Chairman
             W. E. Allen, Co-Chairman

             Ivan Williams
             Wardlow Lane
             Jerry Roberts
             Sally Phillips

             SAM MCDANIEL
             Staff Legal Assistant
             AlAFRED Whl .KER
             Executive Assistant
             NGLA WllfTE
             First Assistant.




                                                      -4905-